DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on December 20, 2021.
Currently, claims 18-30 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 8, 2021, October 27, 2021, and December 31, 2021 have been considered by the examiner, except Citation No. 4 in the IDS of December 31, 2021. Note that an English language translation was not submitted. 

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “concentration of about nM to about 300 nM”. Hence, claim 30 fails to particularly point out and distinctly claim the lower concentration value for the claimed range.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-23, 27, and 29-30 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Valiunas et al. (The Journal of Physiology, 2005, 568:459-468, applicant’s citation) in view of Liu et al. (PLOS ONE, 2015, 10(6):e0129999), Slavin et al. (US 2013/0149288 A1, of record), Schichor et al. (Experimental Neurology, 2012, 234:208-219), Robinson et al. (US 2012/0028241 A2, of record), Lee (WO 2008/141177 A1, of record), and Faden et al. (US 2015/0037403 A1, of record). 
Valiunas teaches the following at page 460: “Endogenous and exogenous siRNAs survive and remain functional for hours or days. Given their prolonged survival, if siRNAs permeate gap junction channels then they would influence not only the cell in which they were produced, but also adjacent and perhaps even distant cells of a syncytium...An extension of this idea is that a small group of cells implanted in a tumour could use this mechanism to inhibit tumour growth.” (emphasis added). 
Valiunas teaches that “a small group of cells or possibly a single cell within a syncytium has the potential to affect gene expression in a larger group of cells or possibly an entire organ. Moreover, this phenomenon suggests the possibility of introducing cells expressing specific siRNAs to therapeutically modify gene expression in a target organ or a tumour.” (emphasis added). See page 466.
Valiunas teaches that “human mesenchymal stem cells make connexins (including Cx43) and form gap junctions in vitro and in vivo” and that “Cx43-expressing mesenchymal stem cells will transfer siRNA to other Cx43-expressing cells” such that “siRNA-producing cells introduced into a syncytium could trigger an effective propagation of the siRNA throughout that tissue.” (emphasis added). See page 466.
Valiunas teaches that “Since the single-stranded siRNA has the smaller minor diameter, it would be expected to permeate gap junction channels more easily than the double-stranded form.” (emphasis added). See page 461.
Valiunas teaches that oligonucleotides of “minor diameters of 1.0-1.1 nm and lengths of 7.6 nm, are able to diffuse from cell to cell via Cx43 channels.” (emphasis added). See page 465.
Valiunas reports “cell-to-cell transfer of the 12-, 16- and 24-mer” occurs via gap junctions formed between cells and reports that cell-to-cell transfer of an siRNA molecule of a 22-mer thus suggests that “other RNA molecules” of similar length should transfer to an adjacent cell through gap junction channels. See pages 463-464 and 466.
Valiunas does not teach the instantly claimed concentration of an oligonucleotide solution and the number of transfected mesenchymal cells. 
Liu illustrates the connexin 43 (Cx43)-gap junction channel-mediated cell-to-cell transfer of siRNA, wherein hMSC transfected with the siRNA functions as a cellular delivery vehicle of siRNA, which is transferred to neighboring cells via “functional gap junction channels forming between the two cell types.” See page 6. See also Figure 3B copied below.

    PNG
    media_image1.png
    285
    504
    media_image1.png
    Greyscale

Liu teaches that “since Cx43 is widely expressed in different types of cells, this siRNA delivery strategy could be extended to any hMSCs-related therapy to down regulate various pathological genes in different recipient cells.” (emphasis added). See page 13.
Liu teaches, consistent with the teachings of Valiunas, that “once the siRNA are delivered from the hMSCs to the host tissue, it is possible that the host tissue itself could propagate the siRNA among themselves via gap junctions, leading to a change in tissue function as a results of a subset of cells.” (emphasis added). See page 12.
Liu teaches that “pre-loading the hMSCs with siRNA will enhance the retention of the siRNA in the host tissue and will decrease the concentration of siRNA needed to effect host cell function” and that “use of autologous hMSCs to deliver the siRNA avoids complications from direct administration of nucleic acids or viral particles” (emphasis added). See page 11.
Liu demonstrates transfecting cells with an siRNA molecule diluted in delivery solution “to create a final siRNA concentration of 0.25 pmol/l.” See page 4. It is noted that 0.25 pmol/l is 250 nM. 
Slavin teaches a method of treating glioma in a subject in need thereof comprising administering to glioma tissue a therapeutically effective amount of mesenchymal stem cells (MSCs) that have been contacted/transfected ex vivo with a therapeutic anti-cancer miRNA mimic that functions as an anti-glioma agent, wherein the “transfected MSCs can deliver the expressed miRs to both glioma and neural stem cells” and the “MSCs transfer miR mimics to glioma stem cells (GSCs) and decrease their self-renewal”. See paragraphs 0078-0079, 0090, 0214, 0247-0253, 0311, 0317-0320, 0330-0332.
Slavin thus teaches that “MSCs can secrete miRs, deliver it to adjacent cells and affect the function of the cells in a target-specific manner…These results suggest that following transfection into MSCs, miR-145 and miR-124 can serve to control differentiation of MSCs and the transfected cells themselves can be used to deliver these miRs to endogenous neural stem cells or oligodendrocyte precursor cells to induce their differentiation as well or to tumor cells to inhibit tumor growth and migration.” (emphasis added). See paragraph 0311. 
See also claims 42-43 copied below.

    PNG
    media_image2.png
    217
    570
    media_image2.png
    Greyscale

Slavin demonstrates that the “transfected MSCs efficiently transferred the miR-145 mimic into the adjacent co-cultured A172 glioma cells”. See paragraph 0315. 
Slavin teaches that MSCs transfected with miR-145 mimic decreases self-renewal and migration of co-cultured GSCs and that MSCs can be “transfected with 100 nM miR-145”. See paragraphs 0295, 0311, and 0328.
Schichor demonstrates “functional syncytium formation of hMSCs with glioma cells” by verifying a cell-to-cell transfer of a small molecule (calcerin) “via gap junctions” such that “calcein-loaded hMSCs had attached and formed functional contacts to glioma cells as seen by transfer of calcein”, whereas no transfer of calcein is detected in cells with gap junction inhibitors. (emphasis added). See pages 211-212; Figures 3 and5.
Schichor reports the following at page 218: “Our study shows that hMSCs generate predominantly connexin 43 mediated gap junctions with glioma cells. This so-called functional syncytium leads to intense intercellular cross-talk.” (emphasis added). 
Robinson teaches that human mesenchymal stem cells (hMSCs) transfected with a desired nucleic acid have the ability to couple to a syncytial cell via gap junctions, wherein the coupled syncytial cell expresses the desired nucleic acid upon the contact with the transfected hMSCs, wherein the syncytial cell can be “a tumor originating from epithelial tissue”, wherein “106 hMSCs transfected with” or “106 hMSCs containing” the desired nucleic acid can be injected into the target tissue comprising syncytial cells, wherein the transfected, modified hMSCs “represent a novel delivery system” as the “hMSCs make connexin proteins and form functional gap junctions that couple electrically with” syncytial cells. See paragraphs 0038, 0042-0044, 0046 (emphasis added), 0047 (emphasis added), 0057 (emphasis added), 0073, and 0078.
Robinson teaches that “hMSCs are an attractive cellular vehicle for gene delivery applications. They can be obtained in relatively large numbers through a standard clinical procedure. hMSCs are easily expanded in culture and capable of long-term transgene expression.” (emphasis added). See paragraph 0076.
Robinson teaches that “hMSCs can be used to deliver a variety of genes to influence the function of syncytial tissues…any gene product or small molecule that can permeate gap junctions (MW<1000, minor diameter <1.2 nm) can be incorporated into the hMSCs and delivered to a syncytial tissue as its therapeutic target.” (emphasis added). See paragraph 0081.
Lee teaches the following in paragraph 0086: “One skilled in the art can readily determine an effective number of RNAi-loaded stem cells to be administered to a given subject”, wherein “An effective amount of cells can be, for example, about 1x108 to about 100 cells.” 
Lee teaches that the RNAi-loaded, RNAi-transformed mesenchymal stem cells are directly introduced to target tissues/cells in a subject via “tissue targeted delivery” to “sites of active tumorigenesis”. See paragraphs 0072, 0090-0091, 0095.
Lee teaches that a therapeutically effective amount of an RNAi molecule comprises an “intercellular concentration” of “from about 1 nanomolar (nM) to about 100 nM” and that “One skilled in the art can readily determine an effective amount of the siRNA of the invention to be administered to a given subject”. See paragraph 0070.
Faden demonstrates that one of ordinary skill in the art can readily determine an optimal, effective final concentration of a miRNA mimic in solution (e.g., transfection reagent) within the “commonly used” concentrations “in the range of 10-100 nM” by “titration experiments”, wherein Faden determined that “Based on preliminary titration experiments a final concentration of 50 nM was chosen for the miR mimics and hairpin inhibitors. This concentration resulted in optimal transfection efficiency, was devoid of non-specific changes in non-targeted miRs and had no unwanted neurotoxic effects.” See paragraph 0060.
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice the tumor growth inhibition method described by Valiunas (especially pages 460 and 466 as described and emphasized above), wherein “106 hMSCs containing” a therapeutically effective concentration of siRNA/miRNA oligonucleotide solution are injected intratumorally into the tumor of a subject. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide “long-term” expression of a therapeutic, anti-tumor oligonucleotide in the syncytial tumor tissue of a subject using a decreased concentration of the oligonucleotide without causing complications related to preparation and tumor host rejection, because Liu taught that “pre-loading the hMSCs with siRNA will enhance the retention of the siRNA in the host tissue and will decrease the concentration of siRNA needed to effect host cell function” and that “use of autologous hMSCs to deliver the siRNA avoids complications from direct administration of nucleic acids or viral particles” (see page 11), and because Robinson taught that “hMSCs are an attractive cellular vehicle for gene delivery applications. They can be obtained in relatively large numbers through a standard clinical procedure. hMSCs are easily expanded in culture and capable of long-term transgene expression.” (see paragraph 0076). 
Regarding “administering to the subject hMSCs transfected with at least one inhibitory oligonucleotide at an extracellular concentration of about 100 nM or more,” one of ordinary skill in the relevant art would have reasonably determined at least about 100 nM as the minimum concentration of the therapeutic, anti-tumor oligonucleotide solution as the effective concentration to be transfected into hMSCs through routine “titration” optimization, because “titration experiments” testing a range of different oligonucleotide (e.g., miRNA) solution concentrations and determining an optimal, final solution concentration that provides target inhibition in transfected cells without toxic effects was known and practiced in the art as evidenced by Faden, who deemed 50 nM as the optimal final miRNA concentration based on “preliminary titration experiments”, and further evidenced by the fact that Liu used “final siRNA concentration of 0.25 pmol/l” (equivalent to 250 nM), and Slavin “transfected with 100 nM miR-145”.
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (emphasis added). In re Aller, 220 F.2d 454, 456 (CCPA 1955).
“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). “In Mayo, the application of the natural law was merely routine optimization of drug dosage to maximize therapeutic effect.” Ariosa Dignostics, Inc. v. Sequenom, Inc., 809 F.3d 1282, 1293 (Fed. Cir. 2015) (Dyk, J., concurring).
Regarding “following administration, (a)” limitation, it is noted that the entire limitation pertains to scientific principle, natural phenomenon, and/or mechanism of action recognized in the relevant art as evidenced by the prior art teachings disclosed by Valiunas, Liu, Slavin, Schichor, and Robinson. For instance, Valiunas taught that “human mesenchymal stem cells make connexins (including Cx43) and form gap junctions in vitro and in vivo”, “siRNA-producing cells introduced into a syncytium could trigger an effective propagation of the siRNA throughout that tissue”, “if siRNAs permeate gap junction channels then they would influence not only the cell in which they were produced, but also adjacent and perhaps even distant cells of a syncytium...An extension of this idea is that a small group of cells implanted in a tumour could use this mechanism to inhibit tumour growth”, and “a small group of cells or possibly a single cell within a syncytium has the potential to affect gene expression in a larger group of cells or possibly an entire organ. Moreover, this phenomenon suggests the possibility of introducing cells expressing specific siRNAs to therapeutically modify gene expression in a target organ or a tumour”; Liu taught that “once the siRNA are delivered from the hMSCs to the host tissue, it is possible that the host tissue itself could propagate the siRNA among themselves via gap junctions, leading to a change in tissue function as a results of a subset of cells”; Schichor reported that “calcein-loaded hMSCs had attached and formed functional contacts to glioma cells as seen by transfer of calcein” and that “hMSCs generate predominantly connexin 43 mediated gap junctions with glioma cells. This so-called functional syncytium leads to intense intercellular cross-talk”; Robinson taught that “hMSCs make connexin proteins and form functional gap junctions” and that “hMSCs can be used to deliver a variety of genes to influence the function of syncytial tissues”; and Slavain taught that “MSCs can secrete miRs, deliver it to adjacent cells and affect the function of the cells” (emphasis added). Again, as noted above, the limitation in (a) is merely scientific principle, natural phenomenon, and/or mechanism of action recognized in the relevant art thus is rendered prima facie obvious.
Regarding the (b) limitation, it is noted that a person of ordinary skill in the relevant art practicing Valiunas’ method of tumor growth inhibition method using hMSCs transfected with a therapeutic, anti-tumor oligonucleotide that is transferred via Cx43 connexin-formed gap junctions to syncytial tumor cells (both adjacent and distant) would have considered that “a small group of [oligonucleotide-transfected hMSC] cells implanted in a tumour could use this mechanism to inhibit tumour growth” as taught by Valiunas, who also taught that “siRNA-producing cells introduced into a syncytium could trigger an effective propagation of the siRNA throughout that tissue.” (emphasis added). As such, one of ordinary skill in the art would have reasonably expected that the anti-tumor oligonucleotide concentration transferred to the syncytial tumor cells (both adjacent and distant) within the tumor syncytium into which the anti-tumor oligonucleotide-producing hMSCs are implanted in order “to inhibit tumour growth” would be “sufficient to retard growth of the syncytial tumor” as required by the (b) limitation. Further, “intercellular concentration” of “from about 1 nanomolar (nM) to about 100 nM” of an RNAi molecule was deemed therapeutically effective as taught by Lee, wherein claim 22 recites that “the transfected hMSC produce a concentration of inhibitory oligonucleotide in the cells of the tumor of greater than 4 nM.” Note that Lee taught that a person of ordinary skill in the art “can readily determine an effective amount” to be administered to a given subject. Taken together, one of ordinary skill in the art whose goals it “to inhibit tumour growth” by utilizing the art-recognized scientific principle, natural phenomenon, and/or mechanism of action recognized in the relevant art would have been motivated to transfect at least about 100 nM of the anti-tumor oligonucleotide to hMSCs that are “implanted in a tumour”, wherein the Cx43 gap junction-forming hMSCs would be reasonably expected to transfer via gap junctions from cell to cell within the tumor syncytium a therapeutically effective amount of the anti-tumor oligonucleotide that is sufficient to inhibit tumor growth. 
Accordingly, claims 18-23, 27, and 29-30 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive. As an initial matter, it is noted that applicant’s arguments do not pertain to the new ground of rejection necessitated by the newly recited limitations (“administering…syncytial tumor.”) that require specific steps as to how “inhibitory oligonucleotide is transferred” and “propagated” for cells that are “adjacent” and “not adjacent to the transfected hMSCs”, which are rendered obvious over the combined teachings and knowledge/skills disclosed by the cited art as set forth in the rejection above. Nonetheless, the examiner will address applicant’s arguments as they pertain to the prior art cited in the instant rejection.
Applicant argues that Slavin does not teach transfecting hMSC using 100 nM oligonucleotide solution and does not even mention gap junction and mentions only “adjacent” cells hence, there is no reasonable expectation of success in arriving at the claimed method. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Note that the newly recited limitations are rendered obvious over the combined teachings and knowledge/skills disclosed by the cited art as set forth in the rejection above, which establishes that it was art-recognized knowledge that the mechanism of action by which oligonucleotide transfer occurs between oligonucleotide-transfected hMSCs and coupled, “adjacent” syncytial cells as well as “distant cells of a syncytium” involves oligonucleotide’s permeation and “propagation” through connexin protein (e.g., Cx43)-formed “functional” gap junctions or “functional syncytium” formed between hMSCs and the cells in the syncytium as taught by Valiunas, Liu, Schichor, and Robinson.  
Applicant argues that Slavin used two-dimensional co-culture “in which hMSCs are adjacent to the target glioma cells” thus one of ordinary skill in the art would have recognized “the great difficulty of transfecting cells within a 3-dimensional tumor mass” for “cancer cells that are not adjacent to oligo-loaded hMSCs.” Applicant further asserts that “a therapeutically meaningful impact in tumor growth reduction in vivo” requires the inhibitory oligonucleotides to pass throughout the tumor mass via gap junctions thus there is “no reasonable expectation of having a significant impact on tumor impact based on the teachings of Slavin.” In response, it is noted that there is no claimed feature that requires “a significant impact” or “meaningful impact” in tumor growth. Further, the term “significant” or “meaningful” is arbitrary and relative because 1% tumor growth reduction may be deemed significant or meaningful for a tumor that is difficult or challenging to treat, whereas such reduction level may not be deemed significant or meaningful for a tumor in early stage that is easy to treat. Further, applicant’s arguments addressing 2-dimensional co-culture of Slavin as opposed to 3-dimensional tumor mass, it is noted that it was known in the art that the gap junction-mediated mechanism of oligonucleotide (e.g., siRNA) transfer/propagation from hMSCs to adjacent cells and “distant cells of a syncytium” can be used to inhibit tumor growth as taught by Valiunas such that “a small group of [siRNA producing hMSCs] cells implanted in a tumour could use this mechanism to inhibit tumour growth”, wherein Liu echoed that “once the siRNA are delivered from the hMSCs to the host tissue, it is possible that the host tissue itself could propagate the siRNA among themselves via gap junctions”. Further, it is an unequivocal fact that Slavin disclosed a method of treating glioma in a subject in need thereof comprising transplanting a therapeutically effective amount of hMSCs modified to express a therapeutic miRNA mimic, which is delivered to adjacent glioma cells, wherein it was art-recognized natural phenomenon and scientific principle that hMSCs form “functional syncytium” with glioma cells by forming Cx43-comprising gap junctions as taught by Schichor. Now, see paragraph 0059 of the instant specification that defines the term “syncytial” as below, wherein underline has been added for emphasis.

    PNG
    media_image3.png
    129
    737
    media_image3.png
    Greyscale

Since it is a scientific fact that hMSCS form “functional syncytium” with glioma cells by forming Cx43-comprising gap junctions as taught by Schichor, wherein syncytial tissue “is made up of cells interconnected by specialized membrane with gap juctions”, the method of Slavin that transfers miRNA from hMSCs transfected with miRNA to “adjacent cells” would necessarily utilize Cx43-comprising gap junctions and would result in inhibition of tumor growth because Slavin taught that “the transfected cells themselves can be used to deliver these miRs to endogenous neural stem cells or oligodendrocyte precursor cells to induce their differentiation as well or to tumor cells to inhibit tumor growth and migration.” (emphasis added). See paragraph 0311.
Applicant argues that Robinson is irrelevant to the claims because Robinson uses a full-length cDNA in a vector. In response, applicant’s attention is directed to the fact that Robinson taught that “hMSCs can be used to deliver a variety of genes to influence the function of syncytial tissues…any gene product or small molecule that can permeate gap junctions (MW<1000, minor diameter <1.2 nm) can be incorporated into the hMSCs and delivered to a syncytial tissue as its therapeutic target.” (emphasis added). See paragraph 0081. Note that Valiunas also taught that oligonucleotides of “minor diameters of 1.0-1.1 nm and lengths of 7.6 nm, are able to diffuse from cell to cell via Cx43 channels.” (emphasis added). See page 465. Valiunas also reported “cell-to-cell transfer of the 12-, 16- and 24-mer” occurs via gap junctions formed between cells and reports that cell-to-cell transfer of an siRNA molecule of a 22-mer thus suggests that “other RNA molecules” of similar length should transfer to an adjacent cell through gap junction channels. See pages 463-464 and 466. As such, one of ordinary skill in the art would have reasonably deemed that the molecule of “(MW<1000, minor diameter <1.2 nm)” that “can permeate gap junctions” reads on an oligonucleotide, which “can be incorporated into the hMSCs and delivered to a syncytial tissue as its therapeutic target.” Hence, the Robinson reference is relevant to the instant claims.
Applicant argues that Lee in combination with Slavin and Robinson does not teach reduction of tumor growth by performing the claimed steps. Applicant also argues that in vitro examples disclosed by Lee and Faden do not support the instantly claimed in vivo method. In response, it is noted that the obviousness of the rejected claims is not established only on Lee in combination with Slavin and Robinson. Further, there is no legal requirement that in vivo examples must be disclosed in a cited art to render a treatment method obvious under §103. A method of treating tumor by administering an anti-tumor oligonucleotide-transfected hMSCs into a tumor of a subject in vivo was an art-recognized method as claimed by Slavin, and as further corroborated by Valiunas and Lee. Applicant did not provide any objective evidence showing that in vivo tumor treatment method disclosed/claimed by the cited prior art would have been deemed impossible to practice such that there was no reasonable expectation of success in arriving at the instant claims in view of the knowledge/skills provided by the cited art in the instant rejection.
In view of the foregoing, applicant’s arguments are not found persuasive. 

Claims 24-28 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Valiunas et al. (The Journal of Physiology, 2005, 568:459-468, applicant’s citation) in view of Liu et al. (PLOS ONE, 2015, 10(6):e0129999), Slavin et al. (US 2013/0149288 A1, of record), Schichor et al. (Experimental Neurology, 2012, 234:208-219), Robinson et al. (US 2012/0028241 A2, of record), Lee (WO 2008/141177 A1, of record), and Faden et al. (US 2015/0037403 A1, of record) as applied to claim 18 above, and further in view of Byrom et al. (US 2009/0175827 A1, of record). 
Claims 24-28 depend from claim 18, which is rendered prima facie obvious over the combination of Valiunas, Liu, Slavin, Schichor, Robinson, Lee, and Faden as explained above, which is fully incorporated by reference herein.
The combination of Valiunas, Liu, Slavin, Schichor, Robinson, Lee, and Faden does not teach use of an oligonucleotide comprising SEQ ID NO:1 for prostate cancer treatment.
Byrom demonstrates that transfection of Ambion’s “Pre-miRTM-hsa-miR-16” at “30 nM final concentration of miRNA in 100 l” into prostate cancer cells results in reduced cellular proliferation of prostate cancer cells thus “hsa-miR-16 may provide therapeutic benefit to patients with prostate cancer and other malignancies.” See paragraphs 0287-0288; Table 6.
Byrom teaches that SEQ ID NO:1 is the mature sequence of miR-16, which is identified as MIMAT0000069 with the nucleotide sequence of 5’-UAGCAGCACGUAAAUAUUGGCG, and pre-miR-16 (known as miR-16-1) with accession number MI0000070 is an 89-mer of SEQ ID NO:2, which comprises 5’-CCAGUAUUAACUGUGCUGCUGA (100% identical to SEQ ID NO:1 claimed in the instant case) as positions 56-77. See paragraph 0018.
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice the tumor growth inhibition method described by Valiunas by using a pre-miR-16 mimic comprising SEQ ID NO:1 claimed in the instant case, wherein use of 106 hMSCs and a solution containing the final concentration of 100 nM of miRNA mimic is rendered obvious above.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to deliver the anti-prostate cancer agent, pre-miR-16 mimic, by using hMSCs as the effective delivery agent of pre-miR-16 mimic to syncytial prostate cancer cells, because advantages of using hMSCs as a nucleic acid delivery agent to cancer cells were known in the art as explained in the rejection above, and because use of pre-miR-16 was deemed to “provide therapeutic benefit to patients with prostate cancer” as taught by Byrom.
Accordingly, claims 24-28 taken as a whole would have been prima facie obvious before the effective filing date.  

Response to Arguments
Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive. Applicant argues that the combination of five references does not teach all limitations/motivation/success. In response, applicant’s arguments are moot because the arguments do not pertain to the new ground of rejection set forth above.

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 18-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,842,673 B2 in view of Valiunas et al. (The Journal of Physiology, 2005, 568:459-468, applicant’s citation), Liu et al. (PLOS ONE, 2015, 10(6):e0129999), Slavin et al. (US 2013/0149288 A1, of record), Schichor et al. (Experimental Neurology, 2012, 234:208-219), Robinson et al. (US 2012/0028241 A2, of record), Lee (WO 2008/141177 A1, of record), and Faden et al. (US 2015/0037403 A1, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the ‘673 patent claims, which are drawn to a method of delivering a human mesenchymal stem cell transfected with an siRNA oligonucleotide or antisense oligonucleotide to a target cell including a syncytial cancer cell, to which the oligonucleotide is delivered by traversing gap junction. It would have been obvious to deliver 106 hMSCs transfected with the oligonucleotide at the final extracellular concentration of at least 100 nM in solution when practicing the ‘673 patent claims for treatment purpose, because one of ordinary skill in the art would have reasonably determined 106 hMSCs transfected with the claimed oligonucleotide as the therapeutically effective, optimal number of cell number of oligonucleotide-transfected hMSCs through routine optimization process, and because one of ordinary skill in the art would also have reasonably determined a solution containing the final concentration of about 100 nM of the oligonucleotide as the therapeutically effective concentration of the oligonucleotide through oligonucleotide concentration optimization titration experiments in view of the teachings of the cited prior art references as explained in the §103 rejection above, which is fully incorporated by reference herein. In addition, the (a) limitation recited in the instant claims is merely a well-known scientific mechanism of action as evidenced by the cited art and as explained in the §103 rejection above. Further, one of ordinary skill in the art would have used pre-miR-16 mimic for the “oligonucleotide” claimed in the ‘673 patent for prostate cancer syncytial cells in order to deliver the pre-miR-16 mimic having “therapeutic benefit to patients with prostate cancer” to the prostate cancer syncytial cells for the purpose of treating prostate cancer in view of the teachings of Byrom. 

Claims 18-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,188,062 B2 in view of Valiunas et al. (The Journal of Physiology, 2005, 568:459-468, applicant’s citation), Liu et al. (PLOS ONE, 2015, 10(6):e0129999), Slavin et al. (US 2013/0149288 A1, of record), Schichor et al. (Experimental Neurology, 2012, 234:208-219), Robinson et al. (US 2012/0028241 A2, of record), Lee (WO 2008/141177 A1, of record), and Faden et al. (US 2015/0037403 A1, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the ‘062 patent claims, which are drawn to a method of delivering a human mesenchymal stem cell transfected with an siRNA oligonucleotide or antisense oligonucleotide to a target cell including a syncytial cancer cell, to which the oligonucleotide is delivered by traversing gap junction. It would have been obvious to deliver 106 hMSCs transfected with the oligonucleotide at the final concentration of 100 nM in solution to target cancer cells in a subject when practicing the ‘062 patent claims for treatment purpose, because one of ordinary skill in the art would have reasonably determined 106 hMSCs transfected with the claimed oligonucleotide as the therapeutically effective, optimal number of cell number of oligonucleotide-transfected hMSCs through routine optimization process, and because one of ordinary skill in the art would also have reasonably determined a solution containing the final concentration of about 100 nM of the oligonucleotide as the therapeutically effective concentration of the oligonucleotide through oligonucleotide concentration optimization titration experiments in view of the teachings of the cited prior art references as explained in the §103 rejection above, which is fully incorporated by reference herein. In addition, the (a) limitation recited in the instant claims is merely a well-known scientific mechanism of action as evidenced by the cited art and as explained in the §103 rejection above. Furthermore, one of ordinary skill in the art would have used pre-miR-16 mimic for the “oligonucleotide” claimed in the ‘062 patent for prostate cancer syncytial cells in order to deliver the pre-miR-16 mimic having “therapeutic benefit to patients with prostate cancer” to the prostate cancer syncytial cells for the purpose of treating prostate cancer in view of the teachings of Byrom. 

Claims 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-15, 18, 20, 23, 25, 27, 32, 37, and 39-40 of Application No. 16/766,206 in view of Valiunas et al. (The Journal of Physiology, 2005, 568:459-468, applicant’s citation), Slavin et al. (US 2013/0149288 A1, of record), Robinson et al. (US 2012/0028241 A2, of record), Lee (WO 2008/141177 A1, of record), and Faden et al. (US 2015/0037403 A1, of record).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are an embodiment/obvious variation of the ‘206 application claims drawn to a method comprising contacting a target cancer cell with a composition comprising mesenchymal stem cells modified to introduce an inhibitory oligonucleotide including siRNA and miRNA (e.g., miR-16-1, miR-34a) thus “transfer of between 0.5 to 5 nM of the inhibitory oligonucleotide to a target cell” occurs, wherein the stem cells “deliver the inhibitory oligonucleotide to a target cell such as a cancer cell”, which is also “a syncytial cell”. Although the ‘206 application claims do not expressly recite the scientific mechanism of action (gap junction-mediated cell-to-cell transfer) and the extracellular concentration of a solution containing the inhibitory oligonucleotide, such limitations recited in the would have been obvious in view of the combined teachings provided by Valiunas, Slavin, Robinson, Lee, and Faden as explained in the §103 rejection above, which is fully incorporated by reference herein.   

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANA H SHIN/Primary Examiner, Art Unit 1635